EXHIBIT 32.1 CEO CERTIFICATION OF PERIODIC REPORT I, Ronald J. Buschur, Chief Executive Officer of Powerwave Technologies, Inc. (the “Company”), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: 1. the Quarterly Report on Form 10-Q of the Company for the quarterly period ended June 28, 2009 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 780(d)); and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 31, 2009 By: /s/ RONALD J. BUSCHUR Ronald J. Buschur President and Chief Executive Officer Powerwave Technologies, Inc.
